Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 7/7/2022 include amendments to the claims. Claims 1-16, 21-24 are pending. Claims 1, 9, 12, 16, 21-24 have been amended.
Response to Arguments
Applicant’s arguments submitted on 7/7/2022 have been fully considered and are not wholly persuasive.
Regarding applicant’s arguments that none of the references teach that the time period where the free wash water is reduced corresponds to a time period when the concentrated pre-soak is dispensed: Marpie teaches, during the wash phase, first initiating a concentrated pre-soak by decreasing the free wash water during the wash phase such that the reduced level of free wash water comprises only about 50% (reads on 9%- 60%) of the free water normally present in the wash phase, wherein the time period where the free wash water is reduced corresponds to a time period when the concentrated pre-soak is dispensed (the reduced level of the wash water is a necessary aspect of the concentrated pre-soak, therefore, the time period where the wash water level is reduced necessarily corresponds to the time period of the concentrated pre-soak dispensation) (see column 3, lines 28-49).
Regarding applicant’s arguments that the water level in Marpie et al. is varied only during the wash phase based upon a pre-selected sequence, rather than depending on the concentration of the concentrated pre-soak being applied: Marpie et al. teaches in column 3, lines 28-49 that the water level and amount of additive may be determined based on a desired concentration level.

Claim Objections
Claim objections are withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 are withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8, 13-14, 21, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marpie (US3197980).
Regarding claims 1-2, 4-5, 8, 21 and 24, Marpie teaches a method of controlling water levels and detergent concentration in a washing machine (see column 1, lines 10-18) comprising: loading articles into a wash tank; initiating a wash cycle comprising a wash phase and a rinse phase (see column 2, lines 36-63); dosing the one or more articles with a detergent composition, whereby a concentrated detergent composition is diluted with water (reads on claim 21) at a ratio of 0.2- 0.25% detergent concentration (reads on claim 24) (see column 3, lines 5-27); during the wash phase first initiating a concentrated pre-soak by decreasing the free wash water during the wash phase such that the reduced level of free wash water comprises only about 50% (reads on 9%- 60%) of the free water normally present in the wash phase, wherein the time period where the free wash water is reduced corresponds to a time period when the concentrated pre-soak is dispensed (the reduced level of the wash water is a necessary aspect of the concentrated pre-soak, therefore, the time period where the wash water level is reduced necessarily corresponds to the time period of the concentrated pre-soak dispensation) (see column 3, lines 28-49); washing the one or more articles at the low water level and using recirculated water (reads on claims 5 and 8) (see column 3, lines 56-64); optionally increasing the water level to the amount of free water normally present in the wash phase (see column 4, lines 7-16); and rinsing the one or more articles; an extraction phase whereby water is removed from the wash tank and an unloading phase wherein articles are removed from the wash tank (reads on claim 4) (see column 4, lines 22-27 —the removal of laundered articles is an implicit aspect of the end of the treatment process); whereby the water control system comprises a controller (see column 1, lines 10-18, 52-56), transducer 60, pressure tubing 36, valves (see e.g. 14, 33, 35) (reads on claim 2) (see figure 1, column 2, lines 10-35).
Regarding claim 13, Marpie teaches the limitations of claim 1. Marpie also teaches in column 4, lines 28-32 and claim 1 that the detergent composition may comprise an anti-redeposition agent. 
Regarding claim 14, Marpie teaches the limitations of claim 13. Marpie also teaches in column 3, lines 32-49 that detergent may be supplied to the wash tank (reads on claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marpie (US3197980) as applied to claim 1.
Regarding claim 11, Marpie teaches the limitations of claim 1. Marpie teaches that the water levels of the concentrated pre-soak are reduced for a first part of the wash phase (see column 3, lines 32-49) and then the water levels return to the levels of free water normally present in the wash phase (see column 4, lines 7-16). Marpie does not explicitly teach that the first part of the wash phase is 5 minutes. Marpie teaches in column 3, lines 32-49 that the duration of the first part will determine the level of suds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the duration of the first part may be chosen based on the desired level of suds so as to optimize the washing effect for the particular application. Furthermore, it has been determined that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 12, Marpie teaches the limitations of claim 1. Marpie teaches a reduced level of free wash water in the concentrated pre-soak (see column 3, lines 32-49). Marpie does not explicitly teach that the concentration is 25%-45% of the free water normally present. Marpie teaches in column 3, lines 32-49 that increasing the concentration of the detergent in the wash water allows for the removal of the more difficult dirt and stains. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the concentration of the wash liquid may be chosen based on the desired level of stain removal capacity so as to optimize the washing effect for the particular application. Furthermore, it has been determined that where the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 16, Marpie teaches the limitations of claim 1. Marpie also teaches in column 3, lines 32-49, column 4, lines 28-32 and claim 1 improved soil removal and that the detergent is capable of adhering to the surface of the articles (e.g. to allow for soil removal). Marpie does not explicitly teach the 5%-15% level of improved soil removal over other soil removal methods, however, Marpie teaches in the above sections that process parameters such as detergent concentration and time of washing may be chosen so as to optimize the washing effect. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the process parameters such as concentration and time of washing may be chosen so as to optimize the washing effect. 

Claims 3, 6-7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marpie (US3197980) as applied to claim 1 and further in view of Euler et al. (EP0551765B1). 
Regarding claim 3, Marpie teaches the limitations of claim 1. Marpie does not explicitly teach the addition of a laundry sour in a finishing phase. Euler et al. teaches a washing machine (see abstract) and that a laundry sour (see softener mixed with water) may be added to neutralize alkalinity from the detergent composition in a finishing phase, in a system that allows for improved washing effectiveness and efficiency (see paragraphs [0009]-[0010], [0058] and [0060]). Since both Marpie and Euler et al. together teach washing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a laundry sour may be added in a finishing phase to allow for improved washing efficiency, as shown to be known and conventional by Euler et al.
Regarding claims 6-7, Marpie teaches the limitations of claim1. Marpie does not teach a water reservoir tank to be used in the step of reusing the rinse water. Euler et al. teaches in paragraphs [0023], [0033]-[0034], [0040]-[0041], [0054] that a water reservoir tank 80 may be utilized to store wash liquor for recirculation and that a rinsing cycle may involve recirculation (reads on claim 7) to allow for uniform rinsing. Since both Marpie and Euler teach washing systems with recirculation it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a water reservoir tank may be utilized in the modified system by Marpie so as to allow for wash liquor to be delivered thereto, stored therein and returned thereto in a rinsing cycle, so as to allow for uniform rinsing, as shown to be known and conventional by Euler et al.
Regarding claim 10, Marpie teaches the limitations of claim 1. Marpie does not explicitly teach reduced water levels for the entire wash phase. Euler et al. teaches that higher concentration washing allows for an improved washing action (see paragraph [0036]). Since both Marpie and Euler et al. teach washing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the water levels may be reduced for the entire wash phase in the modified system by Marpie so as to allow for further improved washing action.
Regarding claim 15, Marpie teaches the limitations of claim 14. Marpie also teaches in column 3, lines 32-49 that detergent may be added to the wash tank. Marpie does not teach that detergent may be added to the wash tank when water levels are returned to normal. Euler et al. teachesin paragraph [0041] that detergent may be added to the wash tank after the concentrated wash phase when water levels are returned to normal so as to remove any remaining detergent from the detergent container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that detergent may be added to the wash tank when water levels are returned to normal so as to remove any remaining detergent from the detergent container, as shown to be known and conventional by Euler et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marpie (US3197980) as applied to claim 8 and further in view of Kim (US20130167304).
Regarding claim 9, Marpie teaches the limitations of claim 8. Marpie teaches in figure 1 and column 2, lines 10-35, column 3, lines 56-64 that the step of recirculating the wash water may comprise: removing the wash water from the wash tank; delivering the wash water from the wash tank to a pump 28; using the pump 28 to deliver the wash water to a nozzle system comprising tubing 36, a valve 35, a hollow body having a central bore (se e.g. tapered portion of 40) and spraying the wash water in the wash tank through the nozzle system wherein the nozzle system penetrates into the wash tank. Marpie does not explicitly teach that a nozzle head having a plurality of slits and that the nozzle system penetrates through the wash door. Kim teaches a washing machine (see abstract) with a nozzle system 100/200 passing through the wash door 8a so as to allow for spray cleaning of the interior of the drum as well as the door (see figures 4-5, paragraphs [0028]-[0040]). Since both Marpie and Kim teach washing systems with recirculation it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the nozzle system in the modified system by Marpie may pass through the door and allow for cleaning of the drum as well as the door, as shown to be known and conventional by Kim. Kim teaches in paragraph [0030] that the shape  and size of the nozzle opening determines the kind of flow that passes therethrough. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the nozzle opening may be chosen so as to optimize the washing effect of the recirculated liquid sprayed therefrom. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Marpie (US3197980) as applied to claim 21 and further in view of Tarara et al. (US20040072714).
Regarding claims 22-23, Marpie teaches the limitations of claim 21. Marpie does not explicitly teach the detergent composition including the particular proportions of an alkalinity source, surfactant and enzyme. Tarara et al. teaches detergent compositions (see abstract) that may comprise 15wt% to 35wt% of an alkalinity source, 8wt% to 20wt% of a surfactant (reads on claim 22) and 3wt% to 20wt% of an enzyme (reads on claim 23), thereby allowing for effective enzyme stabilization and soil removal (see paragraphs [0025]-[0027], [0035]-[0037], [0050]- [0053]). Since Marpie teaches a washing system that utilizes a detergent and Tarara et al. teaches a detergent composition it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a detergent composition including an alkalinity source, surfactant and enzyme may be provided so as to provide improved soil removal, as shown to be known and conventional by Tarara et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711